Title: To Thomas Jefferson from David Austin, 18 June 1801
From: Austin, David
To: Jefferson, Thomas


               
                  City HotelJune 18th: 1801.
               
               Mr: Austin presumes to ask, if it would meet with the countenance of the President, that a discourse should be delivered in the Capitol, to any disposed to attend, on the approaching fourth of July?—Mr: A. is accustomed to public exercises on this National day; & if the matter should meet the approbation of the President, he would be happy to occupy an apartment in the Capitol, on that day: but if there be any exceptions, the matter may be attended to at George Town: and will be announced from the pulpit, next Lord’s day.
            